RETENTION AND SEVERANCE AGREEMENT

This Agreement dated as of May 14, 2007 by and between Telular Corporation, a
Delaware Corporation, (“the Company”), and Joseph Beatty, a resident of
Illinois, (“the Executive”).

WHEREAS, the Executive is employed by the Company as its Chief Financial Officer
and wishes to remain in this capacity; and

WHEREAS, the Company wishes to retain the services of the Executive in his
current capacity;

NOW, THEREFORE, in consideration of the mutual obligations set forth herein, the
parties hereby agree as follows:

1. In addition to the compensation and benefits currently provided to Executive,
the Company agrees that in the event the Executive’s employment is terminated by
the Company for reasons other than “cause” (as defined below), and provided the
Executive has signed the Company’s standard Separation And Release Agreement,
the Executive will be provided a lump sum severance payment in the amount equal
to six (6) calendar months of his standard salary as in effect on the date of
termination, payable on the date of termination, subject to applicable
withholding taxes.

2. It is understood by and between the parties that no term of employment is
provided by this Agreement, and that Executive’s employment remains that of
employment-at-will. As such, Executive’s employment may be terminated at any
time with or without cause or notice by the Company it its sole discretion. It
is the intention of the parties that this Retention and Severance Agreement in
no way alters Executive’s employee-at-will status.

3. “Cause” shall be present: a) in the event Executive has materially failed to
meet his obligations as Chief Financial Officer, Company has given notice to
Executive in writing that his conduct constitutes cause for dismissal, Executive
has been given ten (10) business days to remedy the conduct and Executive has
failed to remedy the conduct and Executive fails to remedy his conduct; b)
Executive has been convicted of a felony or misdemeanor constituting a crime of
moral turpitude; or c) Executive has, through misconduct, negligence or
malfeasance engaged in an act or course of conduct that causes injury to the
Company. Upon written notice to Executive that his employment has been
terminated for “cause,” the Company shall be relieved of any further obligation
pursuant to this Agreement.

IN WITNESS WHEREFORE, the parties hereto have executed this Agreement as of this
14th day of May 2007.

TELULAR CORPORATION

/s/ Michael Boyle

/s/ Joseph Beatty

